NUMBER 13-16-00361-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

FRANK GONZALEZ,                                                               Appellant,

                                            v.

THE STATE OF TEXAS                                                             Appellee.


                    On appeal from the 214th District Court
                          of Nueces County, Texas.


                          ORDER OF ABATEMENT
           Before Justices Rodriguez, Contreras, and Longoria
                            Order Per Curiam

       This cause is before the Court on appellant’s failure to file an appellate brief by

December 4, 2017. This Court has previously granted three motions for extension of

time to file appellant’s brief in this case. On December 6, 2017, the Clerk of this Court

notified appellant’s counsel that the brief had not been timely filed, requested counsel to

file a response within ten days concerning the failure to file the brief, and warned counsel
that the Court would abate and remand this cause to the trial court for appropriate findings

if a response was not filed. Counsel has nevertheless failed to file either a response or

an appellate brief in this matter.

       Accordingly, we now ABATE this appeal and REMAND the cause to the trial court

for further proceedings pursuant to Rule 38.8(a)(2) of the Texas Rules of Appellate

Procedure.     Upon remand, the trial court shall make appropriate findings and

recommendations concerning the following: (1) whether appellant desires to prosecute

this appeal; (2) why appellant’s counsel has failed to file a brief and whether counsel has

effectively abandoned the appeal; (3) whether appellant has been denied effective

assistance of counsel; (4) whether appellant’s counsel should be removed; and (5)

whether appellant is indigent and entitled to court-appointed counsel.

       If the trial court determines that appellant does want to continue the appeal, that

present counsel should be removed, and that appellant is indigent and entitled to court-

appointed counsel, the trial court shall appoint new counsel to represent appellant in this

appeal.    If new counsel is appointed, the name, address, email address, telephone

number, and state bar number of said counsel shall be included in an order appointing

counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk’s record. Furthermore, the trial court shall cause a supplemental reporter’s record

of any proceedings to be prepared. The supplemental clerk’s record and supplemental




                                             2
reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of THIRTY days from the date of this order.

      It is so ORDERED.

                                                         PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b)

Order delivered and filed the
28th day of December, 2017.




                                           3